Case 2:16-cv-01378-CAS-GJS Document 427-1 Filed 01/04/19 Page 1 of 14 Page ID
                                 #:13295




                  EXHIBIT A
Case 2:16-cv-01378-CAS-GJS Document 427-1 Filed 01/04/19 Page 2 of 14 Page ID
                                 #:13296
Case 2:16-cv-01378-CAS-GJS Document 427-1 Filed 01/04/19 Page 3 of 14 Page ID
                                 #:13297
Case 2:16-cv-01378-CAS-GJS Document 427-1 Filed 01/04/19 Page 4 of 14 Page ID
                                 #:13298
Case 2:16-cv-01378-CAS-GJS Document 427-1 Filed 01/04/19 Page 5 of 14 Page ID
                                 #:13299
Case 2:16-cv-01378-CAS-GJS Document 427-1 Filed 01/04/19 Page 6 of 14 Page ID
                                 #:13300
Case 2:16-cv-01378-CAS-GJS Document 427-1 Filed 01/04/19 Page 7 of 14 Page ID
                                 #:13301
Case 2:16-cv-01378-CAS-GJS Document 427-1 Filed 01/04/19 Page 8 of 14 Page ID
                                 #:13302
Case 2:16-cv-01378-CAS-GJS Document 427-1 Filed 01/04/19 Page 9 of 14 Page ID
                                 #:13303
Case 2:16-cv-01378-CAS-GJS Document 427-1 Filed 01/04/19 Page 10 of 14 Page ID
                                  #:13304
Case 2:16-cv-01378-CAS-GJS Document 427-1 Filed 01/04/19 Page 11 of 14 Page ID
                                  #:13305
Case 2:16-cv-01378-CAS-GJS Document 427-1 Filed 01/04/19 Page 12 of 14 Page ID
                                  #:13306
Case 2:16-cv-01378-CAS-GJS Document 427-1 Filed 01/04/19 Page 13 of 14 Page ID
                                  #:13307
Case 2:16-cv-01378-CAS-GJS Document 427-1 Filed 01/04/19 Page 14 of 14 Page ID
                                  #:13308
